Exhibit 10.1

EXIDE TECHNOLOGIES
2004 STOCK INCENTIVE PLAN
_______________________________

Form of Restricted Share Units Award Agreement

______________________________

Award No. _______

You are hereby awarded Restricted Share Units subject to the terms and
conditions set forth in this Restricted Share Units Award Agreement (“Award
Agreement”), and in the Exide Technologies 2004 Stock Incentive Plan (the
“Plan”), which is attached. You should carefully review these documents, and
consult with your personal financial advisor, in order to fully understand the
implications of this Award, including your tax alternatives and their
consequences.

By executing this Award Agreement, you agree to be bound by all of the Plan’s
terms and conditions as if they had been set out verbatim in this Award
Agreement. In addition, you recognize and agree that all determinations,
interpretations, or other actions respecting the Plan and this Award Agreement
will be made by the Board of Directors of Exide Technologies (the “Board”) or
the Committee pursuant to Section 4 of the Plan, and that such determinations,
interpretations or other actions are (unless arbitrary and capricious) final,
conclusive and binding upon all parties, including you, your heirs, and
representatives. Capitalized terms are defined in the Plan or in this Award
Agreement.

1. Specific Terms. Your Restricted Share Units have the following terms:

      Name of Participant     Number of Units     Subject to Award     Agreement
    Award Date   [ ]
Vesting
  Your Restricted Share Units under this Award
Agreement shall vest and become non-forfeitable at
the rate of 20% on the first, second, third, fourth
and fifth anniversary after grant date, subject in
each case to acceleration as provided in the Plan,
and to your Continuous Service with the Company not
ending before the vesting date.
 
   
 
   
Lifetime Transfer
  Allowed in accordance with Section 11(b) of the Plan.
 
   

2. Dividends. You will not be entitled to any dividends that may be declared on
the Shares or any payment in lieu thereof under this Award Agreement.

3. Settlement. As soon as practicable, and upon your satisfaction of applicable
tax withholding requirements, the Company shall release to you one Share for
each vested Restricted Share Unit on the Payment Date. The Payment Date shall
be, and in the case of Restricted Share Units that vested prior to the [fifth
anniversary following grant date], shall be deferred to, the earlier of (i)
[five years following the grant date] or (ii) the date on which your Continuous
Service ceases. Any Restricted Share Unit that remains unvested on the date your
Continuous Service ceases shall be forfeited.

4. Tax Withholding. You agree, by accepting the Restricted Share Units awarded
under this Award Agreement, to pay to the Company (or otherwise provide for) the
amount of any Federal, state, local or foreign income taxes or other taxes
incurred by reason of the vesting or release of any Restricted Share Units or
Shares covered by this Award Agreement that the Company may be required to
withhold with respect thereto. On the Payment Date, such withheld taxes shall be
satisfied by the reduction of the number of Shares to be released, with any
fractional Shares that would otherwise be delivered being rounded up to the next
whole Share; provided, however, that you may elect to pay or provide for such
withheld taxes (i) in cash, (ii) by delivery or attesting to ownership of Shares
owned by you for at least 6 months prior to the Payment Date or (ii) any
combination of such methods. For purposes hereof, Shares will be valued at Fair
Market Value.

5. Occurrence of a Change in Corporate Control. Notwithstanding Section 12(c) of
the Plan, if these Restricted Share Units are assumed or substituted by a
Successor Corporation in a Change in Control, and your employment is
Involuntarily Terminated by the Successor Corporation in connection with, or
within 12 months following consummation of, the Change in Control, then your
right to these Restricted Share Units shall become fully vested and shall be
released in accordance with Section 3(ii).

6. Transfer. This Award Agreement may not be sold, pledged, or otherwise
transferred without the prior written consent of the Committee.

7. Designation of Beneficiary. Notwithstanding anything to the contrary
contained herein or in the Plan, following the execution of this Award
Agreement, you may expressly designate a beneficiary (the “Beneficiary”) to your
interest, if any, in the Restricted Share Units awarded hereby. You shall
designate the Beneficiary by completing and executing a designation of
beneficiary agreement substantially in the form attached hereto as Exhibit A
(the “Designation of Beneficiary”) and delivering an executed copy of the
Designation of Beneficiary to the Company.

8. Notices. Any notice, payment or communication required or permitted to be
given by any provision of this Award Agreement shall be in writing and shall be
delivered personally or sent by certified mail, return receipt requested,
addressed as follows: (i) if to the Company, at the address set forth on the
signature page, to the attention of: Board of Directors of Exide Technologies;
(ii) if to you, at the address set forth below your signature on the signature
page. Each party may, from time to time, by notice to the other party hereto,
specify a new address for delivery of notices relating to this Award Agreement.
Any such notice shall be deemed to be given as of the date such notice is
personally delivered or properly mailed.

9. Binding Effect. Except as otherwise provided in this Award Agreement or in
the Plan, every covenant, term, and provision of this Award Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, legatees, legal representatives, successors, transferees, and assigns.

10. Modifications. This Award Agreement may be modified or amended at any time
by the Committee, provided that your consent must be obtained for any
modification that adversely alters or impairs any rights or obligations under
this Award Agreement, unless there is an express Plan provision permitting the
Committee to act unilaterally to make the modification.

11. Headings. Headings shall be ignored in interpreting this Award Agreement.

12. Severability. Every provision of this Award Agreement and the Plan is
intended to be severable, and any illegal or invalid term shall not affect the
validity or legality of the remaining terms.

13. Governing Law. This Award Agreement shall be interpreted, administered and
otherwise subject to the laws of the State of Delaware (disregarding any
choice-of-law provisions).

14. Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Award Agreement and the Plan comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of
Section 409A(a)(1) do not apply to you. This Award Agreement and the Plan shall
be administered in a manner consistent with this intent, and any provision that
would cause this Agreement or the Plan to fail to satisfy Section 409A of the
Code shall have no force and effect until amended to comply with Section 409A of
the Code (which amendment may be retroactive to the extent permitted by
Section 409A of the Code and may be made by the Company without your consent).
In particular, to the extent the Restricted Share Units become payable pursuant
to Section 3(ii) and the issuance of the Shares at such time would subject you
to penalties under Section 409A of the Code, then notwithstanding anything to
the contrary in Section 3 above, issuance of the Shares will be made, to the
extent necessary to comply with the provisions of Section 409A of the Code, to
you on the earlier of (i) your “separation from service” with the Company
(determined in accordance with Section 409A); provided, however, that if the you
are a “specified employee” (within the meaning of Section 409A), your date of
issuance of the Shares shall be the date that is six months after the date of
your separation of service with the Company or (ii) March 21, 2012 or (iii) your
death. Reference to Section 409A of the Code is to Section 409A of the Internal
Revenue Code of 1986, as amended, and will also include any proposed, temporary
or final regulations, or any other guidance, promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service.

15. Counterparts. This Award Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute the same
instrument.

16. Data Protection. By your signature below, you consent that Exide
Technologies may process your personal data provided herein (the “Data”)
exclusively for the purpose of performing this Award Agreement, in particular in
connection with the exercise of Restricted Share Units awarded to you. For this
purpose the Data may also be disclosed to and processed by companies outside the
Company, e.g., banks involved.

1

BY YOUR SIGNATURE BELOW, along with the signature of the Company’s
representative, you and the Company agree that the Restricted Share Units are
awarded under and governed by the terms and conditions of this Award Agreement
and the Plan.

EXIDE TECHNOLOGIES

By:
A duly authorized Director or Officer


     
Address:
  13000 Deerfield Parkway
 
   
 
  Building 200
 
   
 
  Alpharetta, GA 30004
 
   

The undersigned hereby accepts the terms of this Award Agreement and the Plan.

Address:

2

EXIDE TECHNOLOGIES
2004 STOCK INCENTIVE PLAN

Exhibit A

Designation of Beneficiary

In connection with the RESTRICTED SHARE UNIT AWARD AGREEMENT (the “Award
Agreement”) entered into on March 21, 2007 between Exide Technologies (the
“Company”) and [Participant], an individual residing at [Address] (the
“Recipient”), the Recipient hereby designates the person specified below as the
beneficiary of the Recipient’s interest in Restricted Shares (as defined in the
2004 Stock Incentive Plan of the Company awarded pursuant to the Award
Agreement. This designation shall remain in effect until revoked in writing by
the Recipient.

 
 
Name of Beneficiary:
 
Address:
 
Social Security No.:

The Recipient understands that this designation operates to entitle the
above-named beneficiary to the rights conferred by the Award Agreement from the
date this form is delivered to the Company until such date as this designation
is revoked in writing by the Recipient, including by delivery to the Company of
a written designation of beneficiary executed by the Recipient on a later date.

 
 
Date:
 
By:

Sworn to before me this
     day of      , 20     

Notary Public

County of
State of

3